Citation Nr: 0503765	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  95-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for joint pain, claimed as 
secondary to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to July 
1991.  She also had several periods of active duty for 
training as a member of the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for joint pain, claimed as secondary to an undiagnosed 
illness.  She responded by filing an August 1994 Notice of 
Disagreement, and was sent a September 1994 Statement of the 
Case.  She then filed a May 1995 VA Form 9, perfecting her 
appeal of this issue.  In February 1997, she testified before 
the undersigned Veterans Law Judge, seated at the RO.  

This claim has been presented to the Board on several 
previous occasions, at which times it was remanded for 
additional development.  It has now been returned to the 
Board.  

FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran had active military service in Southwest Asia 
between 
February and May 1991.  

3.  The objective evidence of record establishes chronic 
joint pain of the veteran's ankles, knees, hips, shoulders, 
wrists, and lumbosacral spine, which manifests to a 
compensable degree, without supervening cause, for a period 
in excess of six months, following her service in the Persian 
Gulf.  


CONCLUSION OF LAW

The criteria to establish service connection for chronic 
joint pain of the veteran's ankles, knees, hips, shoulders, 
wrists, and lumbosacral spine are met.  38 U.S.C.A. §§ 1110, 
1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.317, 3.326, 4.71a (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  
 
The veteran seeks service connection for joint pain, claimed 
as secondary to an undiagnosed illness.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to her service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  She has also alleged her joint pain began 
during such service, or within a short time thereafter.  
Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2004).  

In the present case, the veteran has claimed pain of the 
knees, ankles, hips, wrists, and lumbosacral spine since the 
early 1990's, with no history of such joint pain prior to her 
Persian Gulf service.  On her first VA examination, in May 
1993, she reported pain and swelling of her knees, ankles, 
and hips.  She also reported the recent onset of low back 
pain.  These episodes occurred every two weeks or so and 
lasted about a day.  Essentially similar symptoms were 
reported on VA examination in July 1995, December 1997, 
November 2000, July 2002, January 2003, and July 2004.  On 
her November 2000 VA medical examination, she reported the 
spread of her pain to her wrists and shoulders.  On each of 
her examinations, the examiner was unable to assign a known 
clinical diagnosis to the veteran's joint pain.  When she was 
examined most recently in July 2004 by a VA physician, he 
could find "no objective findings that could account for her 
complaints and problems."  He also concluded "there is no 
sign of systemic disease on examination at this time."  

Because the veteran, who had qualifying service in the 
Persian Gulf, has presented evidence of chronic joint pain of 
the ankles, knees, hips, shoulders, and wrists, and VA is 
unable to attribute this disability to any known clinical 
diagnosis, service connection for joint pain of the ankles, 
hips, knees, shoulders, wrists, and lumbosacral spine as due 
to an undiagnosed illness, is warranted.  



ORDER

Entitlement to service connection for joint pain of the 
veteran's ankles, knees, hips, shoulders, wrists, and 
lumbosacral spine is granted.  




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


